 

Exhibit 10.6

 

INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT (the “Agreement”), dated as of ______, 2017, by
and between Wayne Savings Bancshares, Inc., a Delaware corporation (the
“Company”), and David L. Lehman, an individual resident of the State of Ohio
(the “Indemnitee”).

WHEREAS, it is essential to the Company and its wholly-owned subsidiary, Wayne
Savings Community Bank (the “Bank”), to retain and attract as directors and
officers the most capable persons available;

WHEREAS, the Indemnitee is currently serving as a director and/or officer of the
Company and/or the Bank;

WHEREAS, both the Company and the Indemnitee recognize the increased risks of
being a director or officer in today’s environment, and, in light of such risks,
it is reasonable, prudent and necessary for the Company to indemnify and advance
expenses on behalf of directors and officers of the Company and the Bank;

WHEREAS, Article Tenth of the Certificate of Incorporation of the Company (the
“Certificate”), as currently in effect, requires the Company to indemnify and
advance expenses to directors and officers of the Company and its subsidiaries
in accordance with the Certificate, and the Indemnitee has been serving and
continues to serve as a director and/or officer of the Company and/or the Bank
in part in reliance on such provisions; and

WHEREAS, in recognition of the Indemnitee’s need for substantial protection
against personal liability in order to enhance the Indemnitee’s continued
service to the Company and/or the Bank in an effective manner, the Indemnitee’s
reliance on the aforesaid Certificate provisions, and, in part, to provide the
Indemnitee with specific contractual assurance that the protection provided by
the Certificiate will be available to the Indemnitee (regardless of, among other
things, any amendment to or revocation of such Certificate or any change in the
composition of the Company’s Board of Directors), the Company wishes to provide
in this Agreement for the indemnification of, and the advancing of expenses to,
the Indemnitee to the fullest extent (whether partial or complete) permitted by
law, and for the continued coverage of the Indemnitee under the Company’s
directors’ and officers’ liability insurance policy or polices.

NOW, THEREFORE, in consideration of the premises and of the Indemnitee
continuing to serve the Company and/or the Bank as an officer and/or director,
and intending to be legally bound hereby, the parties hereto agree as follows:

1.       Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement:

a.       “Agreement” means this Indemnification Agreement, as amended from time
to time hereafter.

b.       “Board of Directors” means the Board of Directors of the Company.

c.       “Bylaws” means the Bylaws of the Company.


 



d.        “Change in Control” shall be deemed to have occurred if (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended), other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing 20% or more of
the total voting power represented by the Company’s then outstanding Voting
Securities, or (ii) during any period of two consecutive years, individuals who
at the beginning of such period constitute the Board of Directors and any new
director (other than a director designated by a person who has entered into an
agreement with the Company to effect a transaction described in subsections (i)
or (iii) of this definition or a director whose initial nomination for, or
assumption of office as, a member of the Board of Directors occurs as a result
of an actual or threatened solicitation of proxies or consents for the election
or removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
Board of Directors) whose election by the Board of Directors or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
(iii) the stockholders of the Company approve or the Company consummates a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the Voting Securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or (iv) the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
transactions) all or substantially all of the Company’s assets.

e.       “Claim” means any threatened, asserted, pending or completed civil,
criminal, administrative, investigative or other action, suit or proceeding, of
any kind whatsoever, including any arbitration or other alternative dispute
resolution mechanism, or any appeal of any kind thereof, or any inquiry or
investigation, whether instituted by the Company, by a subsidiary of the
Company, by a governmental agency or by any other party, in which the Indemnitee
was, is, may be or will be involved as a party, witness or otherwise.

f.       “Indemnifiable Expenses” means (i) all expenses and liabilities,
including judgments, fines, penalties, interest, appeal bonds, amounts paid in
settlement with the approval of the Company, and counsel fees and disbursements
(including, without limitation, experts’ fees, court costs, retainers,
transcript fees, duplicating, printing and binding costs, as well as
telecommunications, postage and courier charges) paid or incurred in connection
with investigating, defending, being a witness in or participating in (including
on appeal), or preparing to investigate, defend, be a witness in or participate
in, any Claim relating to any Indemnifiable Event (as defined below), by reason
of the fact that Indemnitee is, was or has agreed to serve as a director,
officer, employee or agent of the Company and/or the Bank, or while serving as a
director or officer of the Company and/or the Bank, is or was serving or has
agreed to serve on behalf of or at the request of the Company and/or the Bank as
a director, officer, employee or agent of another corporation or partnership,
joint venture, trust or other enterprise, or by reason of any action alleged to
have been taken or omitted in any such capacity (the Indemnitee’s “Company
Status”), whether occurring before, on or after the date of this Agreement (any
such event, an “Indemnifiable Event”), and (ii) any liabilities which an
Indemnitee incurs as a result of acting on behalf of the Company and/or the Bank
(whether as a fiduciary or otherwise) in connection with the operation,
administration or maintenance of an employee benefit plan or any related trust
or funding mechanism (whether such liabilities are in the form of excise taxes
assessed by the United States Internal Revenue Service, penalties assessed by
the Department of Labor, restitutions to such a plan or trust or other funding
mechanism or to a participant or beneficiary of such plan, trust or other
funding mechanism, or otherwise).


 



g.       “Independent Legal Counsel” means an attorney or firm of attorneys
(following a Change in Control, selected in accordance with the provisions of
Section 3 hereof), who is experienced in the matters of corporate law and who
shall not have otherwise performed services for the Company or the Indemnitee
within the last five years (other than with respect to matters concerning the
rights of the Indemnitee under this Agreement, or of other indemnitees under
similar indemnity agreements).

h.       “Loss” means all losses, Claims, damages, fines, or penalties,
including, without limitation, any legal or other expenses (including, without
limitation, any legal fees, judgments, fines, appeal bonds or related expenses)
incurred in connection with defending, investigating or settling any Claim,
fine, penalty or similar action.

i.       “Person” means any individual, corporation, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity.

j.       “Voting Securities” means any securities of the Company which vote
generally in the election of directors.

2.            Basic Indemnification Arrangement; Advancement of Indemnifiable
Expenses.

a.       In the event that the Indemnitee was, is or becomes subject to, a party
to or witness or other participant in, or is threatened to be made subject to, a
party to or witness or other participant in, a Claim that arises in connection
with or is by reason (in whole or in part) of an Indemnifiable Event or the
Indemnitee’s Company Status, the Company, on the terms and subject to the
conditions of this Agreement, shall indemnify the Indemnitee, or cause such
Indemnitee to be indemnified, to the fullest extent permitted by applicable
Delaware law in effect on the date hereof and as amended from time to time, and
shall hold the Indemnitee harmless from and against all Losses that arise in
connection with or are by reason (in whole or in part) of an Indemnifiable Event
or the Indemnitee’s Company Status; provided, however, that no change in
Delaware law shall have the effect of reducing the benefits available to the
Indemnitee hereunder based on Delaware law as in effect on the date hereof or as
such benefits may improve as a result of amendments after the date hereof. The
rights of the Indemnitee provided in this Section 2 shall include, without
limitation, the rights set forth in the other sections of this Agreement.

b.       If so requested by the Indemnitee, the Company shall advance, or cause
to be advanced, any and all Indemnifiable Expenses incurred by the Indemnitee
(an “Expense Advance”) on the terms and subject to the conditions of this
Agreement, as soon as practicable but in any event no later than twenty (20)
calendar days after written demand is presented along with supporting
documentation to the Company. The Company shall, in accordance with such request
(but without duplication), either (i) pay, or cause to be paid, such
Indemnifiable Expenses on behalf of the Indemnitee, or (ii) reimburse, or cause
the reimbursement of, the Indemnitee for such Indemnifiable Expenses. However,
the obligation of the Company to make an Expense Advance pursuant to this
Section 2(b) shall be subject to the following conditions: (i) the Company shall
have received from the Indemnitee a written affirmation of the Indemnitee’s good
faith belief that the Indemnitee has met the standard of conduct described in
Section 145 of the Delaware General Corporation Law (“DGCL”), and (ii) if, when
and to the extent that a final judicial determination is made in the Claim (as
to which all rights of appeal therefrom have been exhausted or lapsed) that the
Indemnitee is not entitled to be so indemnified under applicable law, the
Company shall be entitled to be reimbursed by the Indemnitee (who hereby agrees
to reimburse the Company) for all such amounts theretofore paid (it being
understood and agreed that the foregoing agreement by the Indemnitee shall be
deemed to satisfy any requirement that the Indemnitee provide the Company with
an undertaking to repay any Expense Advance if it is ultimately determined that
the Indemnitee is not entitled to indemnification under applicable law). The
Indemnitee’s undertaking to repay such Expense Advances shall be unsecured and
interest-free.

c.       Notwithstanding anything in this Agreement to the contrary, the
Indemnitee shall not be entitled to indemnification or advancement of
Indemnifiable Expenses pursuant to this Agreement in connection


 

with any Claim initiated by the Indemnitee unless (i) the Board of Directors has
authorized or ratified the initiation of such Claim or (ii) the Claim is one to
enforce the Indemnitee’s rights under this Agreement (including an action
pursued by the Indemnitee to secure a determination that the Indemnitee should
be indemnified under applicable law).

d.       The indemnification obligations of the Company under this Agreement
shall be subject to the condition that the Board of Directors shall have
determined (by majority vote of directors who are not parties to the applicable
Claim), in writing, that the indemnification of the Indemnitee is proper in the
circumstances because the Indemnitee is entitled to be indemnified under
applicable law. If the Board of Directors determines that the Indemnitee is not
entitled to be indemnified in whole or in part under applicable law, the
Indemnitee shall have the right to commence litigation in any venue in the State
of Ohio or Delaware, seeking an initial determination by the court or
challenging any such determination by the Board of Directors or any aspect
thereof, including the legal or factual bases therefor, and the Company hereby
consents to service of process and to appear in any such proceeding. If the
Indemnitee commences legal proceedings in a court of competent jurisdiction to
secure a determination that the Indemnitee should be indemnified under
applicable law, any determination made by the Board of Directors that the
Indemnitee is not entitled to be indemnified under applicable law shall not be
binding, the Indemnitee shall continue to be entitled to receive Expense
Advances, and the Indemnitee shall not be required to reimburse the Company for
any Expense Advance, until a final judicial determination is made (as to which
all rights of appeal therefrom have been exhausted or lapsed) that the
Indemnitee is not entitled to be so indemnified under applicable law. Any
determination by the Board of Directors that the Indemnitee is entitled to be
indemnified under this Agreement shall be conclusive and binding on the Company
and the Indemnitee.

e.       To the extent that the Indemnitee has been successful on the merits or
otherwise in defense of any or all Claims relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, including
dismissal without prejudice, the Indemnitee shall be indemnified against all
Indemnifiable Expenses actually and reasonably incurred in connection therewith.

f.       Notwithstanding any other provisions contained herein, the Company
shall not be obligated pursuant to the terms of this Agreement to indemnify
Indemnitee for any acts or omissions or transactions from which a director,
officer, employee or agent may not be relieved of liability under applicable law
or the Company’s Certificate.

g.       Notwithstanding any other provisions contained herein, this Agreement
and the rights and obligations of the parties hereto are subject to the
requirements, limitations and prohibitions set forth in state and federal laws,
rules, regulations, and orders regarding indemnification and prepayment of
expenses, legal or otherwise, and liabilities, including, without limitation,
Section 145 of the DGCL, the DGCL, Section 18(k) of the Federal Deposit
Insurance Act and Part 359 of the Federal Deposit Insurance Corporation’s Rules
and Regulations and any successor regulations thereto.

3.       Change in Control.  The Company agrees that if there is a Change in
Control of the Company then with respect to all matters thereafter arising
concerning the rights of the Indemnitee to indemnity payments and Expense
Advances under this Agreement or any provision of the Certificate of
Incorporation or of the Bylaws hereafter in effect relating to Claims for
Indemnifiable Events, the Company shall seek legal advice only from Independent
Legal Counsel selected by the Indemnitee and approved by the Company (which
approval shall not be unreasonably delayed, conditioned or withheld).  Such
counsel, among other things, shall render its written opinion to the Company and
the Indemnitee as to whether and to what extent the Indemnitee would be
permitted to be indemnified under applicable law.  The Company agrees to pay the
reasonable fees of the Independent Legal Counsel and to indemnify fully such
counsel against any and all expenses (including attorneys’ fees), claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.


 



4.       Indemnification for Additional Expenses. The Company shall indemnify,
or cause the indemnification of, the Indemnitee against any and all
Indemnifiable Expenses and, if requested by the Indemnitee, shall advance such
Indemnifiable Expenses to the Indemnitee subject to and in accordance with
Sections 2(b) and (d), which are incurred by the Indemnitee in connection with
any action brought by the Indemnitee, the Company or any other Person with
respect to the Indemnitee’s right to:

(i)       indemnification or an Expense Advance by the Company under this
Agreement or any applicable provision of the Company’s Bylaws or Certificate as
may be in effect from time to time, or

(ii)       recovery under the directors’ and officers’ liability insurance
policies maintained by the Company or the Bank, regardless of whether the
Indemnitee ultimately is determined to be entitled to such indemnification,
Expense Advance or insurance recovery, as the case may be; provided that the
Indemnitee shall be required to reimburse such Indemnifiable Expenses in the
event that a final judicial determination is made in the Claim (as to which all
rights of appeal therefrom have been exhausted or lapsed) that such action
brought by the Indemnitee, or the defense by the Indemnitee of an action brought
by the Company or any other Person, as applicable, was frivolous or in bad
faith.

5.       Partial Indemnity, Etc. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for a portion of
the Indemnifiable Expenses in respect of a Claim but not, however, for all of
the total amount thereof, the Company shall nevertheless indemnify the
Indemnitee for the portion thereof to which the Indemnitee is entitled.

6.       Burden of Proof. In connection with any determination by the Board of
Directors, any court or otherwise as to whether the Indemnitee is entitled to be
indemnified hereunder, the Board of Directors or court shall presume that the
Indemnitee has satisfied the applicable standard of conduct and is entitled to
indemnification, and the burden of proof shall be on the Company or its
representative to establish that the Indemnitee is not so entitled.

7.       Reliance as Safe Harbor. The Indemnitee shall be entitled to
indemnification for any action or omission to act undertaken (i) in good faith
reliance upon the records of the Company or any of its subsidiaries, including
their respective financial statements, or upon information, opinions, reports or
statements furnished to the Indemnitee by the officers or employees of the
Company or any of its subsidiaries in the course of their duties, or by
committees of the Board of Directors, or by any other Person as to matters the
Indemnitee reasonably believes are within such other Person’s professional or
expert competence, or (ii) on behalf of the Company or any of its subsidiaries
in furtherance of the interests of the Company or any of its subsidiaries in
good faith in reliance upon, and in accordance with, the advice of legal counsel
or accountants, provided such legal counsel or accountants were selected with
reasonable care by or on behalf of the Company or any subsidiary of the Company.
In addition, the knowledge and/or actions, or failures to act, of any other
director, officer, agent or employee of the Company or any of its subsidiaries
shall not be imputed to the Indemnitee for purposes of determining the right to
indemnity hereunder.

8.       No Other Presumptions. For purposes of this Agreement, the termination
of any Claim, action, suit or proceeding, by judgment, order, settlement
(whether with or without court approval) or conviction, or upon a plea of nolo
contendere or its equivalent, shall not create a presumption that the Indemnitee
did not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by applicable
law. In addition, neither the failure of the Board of Directors to have made a
determination as to whether the Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the Board
of Directors that the Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by the
Indemnitee to secure a judicial determination that the Indemnitee should be
indemnified under applicable law shall be a defense to the Indemnitee’s claim or
create a presumption that the Indemnitee has not met any particular standard of
conduct or did not have any particular belief.


 



9.       Nonexclusivity, Etc. The rights of the Indemnitee hereunder shall be in
addition to any other rights the Indemnitee may have under the Company’s
Certificate, Bylaws, the laws of the State of Delaware, or otherwise. To the
extent that a change in the DGCL or the interpretation thereof (whether by
statute or judicial decision) permits greater indemnification by agreement than
would be afforded currently under the Company’s Certificate, Bylaws or this
Agreement, it is the intent of the parties hereto that the Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change. To the
extent that there is a conflict or inconsistency between the terms of this
Agreement and the Company’s Certificate or Bylaws, it is the intent of the
parties hereto that the Indemnitee shall enjoy the greater benefits regardless
of whether contained herein, in the Company’s Certificate or Bylaws. No
amendment or alteration of the Company’s Certificate or Bylaws or any other
agreement shall adversely affect the rights provided to Indemnitee under this
Agreement.

10.       Liability Insurance. The Indemnitee shall be covered by the Company’s
directors’ and officers’ liability insurance policy or policies in accordance
with its or their terms to the maximum extent of the coverage available for the
Company’s directors and officers. At the time the Company receives from
Indemnitee any notice of the commencement of an action, suit or proceeding, the
Company shall give prompt notice of the commencement of such action, suit or
proceeding to the insurers in accordance with the procedures set forth in the
the Company’s directors’ and officers’ liability insurance policy or policies.
The Company shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of Indemnitee, all amounts payable as a result
of such proceeding in accordance with the terms of such policy or policies.

11.       Period of Limitations. No legal action shall be brought and no cause
of action shall be asserted by or in the right of the Company against the
Indemnitee, the Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action such
shorter period shall govern.

12.       Amendments, Etc. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

13.       Subrogation. Subject to Section 15(e) hereof, in the event of payment
by the Company under this Agreement, the Company shall be subrogated to the
extent of such payment to all of the rights of recovery of the Indemnitee with
respect to the Company’s directors’ and officers’ liability insurance policy or
policies. Indemnitee shall execute all papers reasonably required and shall do
everything that may be reasonably necessary to secure such rights, including the
execution of such documents necessary to enable the Company effectively to bring
suit to enforce such rights. The Company shall pay or reimburse all expenses
actually and reasonably incurred by Indemnitee in connection with such
subrogation.

14.       No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against the
Indemnitee to the extent the Indemnitee has otherwise actually received payment
(under the Company’s directors’ and officers’ liability insurance policy or
policies) of the amounts otherwise indemnifiable hereunder.

15.       Defense of Claim. (a) The Company shall be entitled to participate in
the defense of any Claim relating to an Indemnifiable Event or to assume the
defense thereof, with counsel reasonably satisfactory to the Indemnitee;
provided that (A) the Company shall not be entitled, without the written consent
of the Indemnitee, to assume the defense of any Claim by or in the right of the
Company and (B)  if the Indemnitee believes, after consultation with counsel
selected by the Indemnitee, that (i) the use of counsel chosen by the Company to
represent the Indemnitee would present such counsel with an actual or potential
conflict of interest, (ii) the named parties in any such Claim (including any
impleaded parties) include the Company or any subsidiary of the Company and the
Indemnitee, and the Indemnitee concludes that there may be one or more legal
defenses available to him or her that are different from or in addition to those
available to the Company or such subsidiary of the Company, or (iii) any such
representation by such counsel would be precluded under the applicable standards
of professional conduct then prevailing, then the Indemnitee shall be entitled
to retain separate counsel (but not more than one law firm plus, if applicable,
local counsel in respect of any particular Claim) at the Company’s expense.


 



(b)     To the fullest extent permitted by Delaware law, the Company’s
assumption of the defense of an action, suit or proceeding in accordance with
paragraph (a) above will constitute an irrevocable acknowledgement by the
Company that any loss and liability suffered by Indemnitee and expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement by
or for the account of Indemnitee incurred in connection therewith are
indemnifiable by the Company under Section 2 of this Agreement.

(c)    The Company shall not be liable to the Indemnitee under this Agreement
for any amounts paid in settlement of any Claim relating to an Indemnifiable
Event effected without the Company’s prior written consent.  The Company shall
not, without the prior written consent of the Indemnitee, effect any settlement
of any Claim relating to an Indemnifiable Event to which the Indemnitee is or
could have been a party unless such settlement solely involves the payment of
money and includes a complete and unconditional release of the Indemnitee from
all liability on all claims that are the subject matter of such Claim.  Neither
the Company nor the Indemnitee shall unreasonably withhold, condition or delay
its or his or her consent to any proposed settlement; provided that the
Indemnitee may withhold consent to any settlement that does not provide a
complete and unconditional release of the Indemnitee.  In no event shall the
Indemnitee be required to waive, prejudice or limit attorney-client privilege or
work-product protection or other applicable privilege or protection.

(d)     In order to provide for just and equitable contribution in circumstances
in which the indemnification provided for herein is held by a court of competent
jurisdiction to be unavailable to Indemnitee in whole or in part, it is agreed
that, in such event, the Company shall, to the fullest extent permitted by law,
contribute to the payment of all of Indemnitee’s loss and liability suffered and
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement reasonably incurred by or on behalf of Indemnitee in connection with
any action, suit or proceeding, including any appeals, in an amount that is just
and equitable in the circumstances.

(e)    Given that certain jointly indemnifiable claims may arise due to the
service of the Indemnitee as a director and/or officer of the Company at the
request of the Indemnitee-related entities, the Company acknowledges and agrees
that the Company shall be fully and primarily responsible for the payment to the
Indemnitee in respect of indemnification or advancement of expenses in
connection with any such jointly indemnifiable claim, pursuant to and in
accordance with the terms of this Agreement, irrespective of any right of
recovery the Indemnitee may have from the Indemnitee-related entities.  Under no
circumstance shall the Company be entitled to any right of subrogation or
contribution by the Indemnitee-related entities and no right of advancement or
recovery the Indemnitee may have from the Indemnitee-related entities shall
reduce or otherwise alter the rights of the Indemnitee or the obligations of the
Company hereunder.  In the event that any of the Indemnitee-related entities
shall make any payment to the Indemnitee in respect of indemnification or
advancement of expenses with respect to any jointly indemnifiable claim, the
Indemnitee-related entity making such payment shall be subrogated to the extent
of such payment to all of the rights of recovery of the Indemnitee against the
Company, and Indemnitee shall execute all papers reasonably required and shall
do all things that may be reasonably necessary to secure such rights, including
the execution of such documents as may be necessary to enable the
Indemnitee-related entities effectively to bring suit to enforce such rights. 
The Company and Indemnitee agree that each of the Indemnitee-related entities
shall be third-party beneficiaries with respect to this Section 15(e), entitled
to enforce this Section 15(e) as though each such Indemnitee-related entity were
a party to this Agreement.  For purposes of this Section 15(e), the following
terms shall have the following meanings:


 



(i)  The term “Indemnitee-related entities” means any corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise (other than the Company or any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise Indemnitee has agreed, on behalf of the Company or at the
Company’s request, to serve as a director, officer, employee or agent and which
service is covered by the indemnity described in this Agreement) from whom an
Indemnitee may be entitled to indemnification or advancement of expenses with
respect to which, in whole or in part, the Company may also have an
indemnification or advancement obligation (other than as a result of obligations
under an insurance policy).

(ii)  The term “jointly indemnifiable claims” shall be broadly construed and
shall include, without limitation, any action, suit or proceeding for which the
Indemnitee shall be entitled to indemnification or advancement of expenses from
both the Indemnitee-related entities and the Company pursuant to the DGCL, any
agreement or the certificate of incorporation, bylaws, partnership agreement,
operating agreement, certificate of formation, certificate of limited
partnership or comparable organizational documents of the Company or the
Indemnitee-related entities, as applicable.

16.       No Adverse Settlement. The Company shall not seek, nor shall it agree
to, consent to, support, or agree not to contest any settlement or other
resolution of any Claim(s), or settlement or other resolution of any other
claim, action, proceeding, demand, investigation or other matter that has the
actual or purported effect of extinguishing, limiting or impairing Indemnitee's
rights hereunder, including without limitation the entry of any bar order or
other order, decree or stipulation, pursuant to 15 U.S.C. § 78u-4 (the Private
Securities Litigation Reform Act), or any similar foreign, federal or state
statute, regulation, rule or law.

17.       Binding Effect, Etc. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors, (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs, executors and personal and
legal representatives. The Company shall require and cause any successor(s)
(whether directly or indirectly, whether in one or a series of transactions, and
whether by purchase, merger, consolidation, or otherwise) to all or a
significant portion of the business and/or assets of the Company and/or its
subsidiaries (on a consolidated basis), by written agreement in form and
substance satisfactory to the Indemnitee and his or her counsel, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place; provided that no such assumption shall relieve the Company from its
obligations hereunder and any obligations shall thereafter be joint and several.
This Agreement shall continue in effect regardless of whether the Indemnitee
continues to serve a director or officer of the Company or any subsidiary of the
Company and/or on behalf of or at the request of the Company or any subsidiary
of the Company as a director, officer, employee or agent (which, for purposes
hereof, shall include a trustee, fiduciary, partner or manager or similar
capacity) of another corporation, limited liability company, partnership, joint
venture, trust, employee benefit plan or other enterprise. Neither this
Agreement nor any duties or responsibilities pursuant hereto may be assigned by
the Company to any other person or entity without the prior written consent of
the Indemnitee.

18.       Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever,
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or unenforceable
and to give effect to the terms of this Agreement.


 



19.       Specific Performance, Etc. The parties recognize that if any provision
of this Agreement is violated by the parties hereto, the Indemnitee may be
without an adequate remedy at law. Accordingly, in the event of any such
violation, the Indemnitee shall be entitled, if the Indemnitee so elects, to
institute proceedings, either in law or at equity, to obtain damages, to enforce
specific performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as the Indemnitee may elect to pursue.

20.       Notices. All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written document delivered in person or sent by telecopy, nationally recognized
overnight courier or personal delivery, addressed to such party at the address
set forth below or such other address as may hereafter be designated on the
signature pages of this Agreement or in writing by such party to the other
parties:

(a)If to the Company, to:

Wayne Savings Bancshares, Inc.

151 North Market Street

Wooster, Ohio 44691

Telephone: (330) 264-5767

Facsimile: (330) 264-5908

Attention: Corporate Secretary

(b)If to the Indemnitee, to the address of the Indemnitee appearing on the
Company’s records.

All such notices, requests, consents and other communications shall be deemed to
have been given or made if and when received (including by overnight courier) by
the parties at the above addresses or sent by electronic transmission, with
confirmation received, to the telecopy numbers specified above (or at such other
address or telecopy number for a party as shall be specified by like notice).
Any notice delivered by any party hereto to any other party hereto shall also be
delivered to each other party hereto simultaneously with delivery to the first
party receiving such notice.

21.       Counterparts. This Agreement may be executed in counterparts, each of
which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same agreement. Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.

22.       Headings. The headings of the sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction or
interpretation thereof.

23.       Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in Delaware, without giving effect to the
principles of conflicts of laws. If a court of competent jurisdiction shall make
a final determination that the provisions of the law of any state other than
Delaware govern indemnification by the Company of Indemnitee, then the
indemnification provided under this Agreement shall in all instances be
enforceable to the fullest extent permitted under such law, notwithstanding any
provision of this Agreement to the contrary.

24.       Entire Agreement.  This Agreement and the documents expressly referred
to herein constitute the entire agreement between the parties hereto with
respect to the matters covered hereby, and any other prior or contemporaneous
oral or written understandings or agreements with respect to the matters covered
hereby are expressly superseded by this Agreement.

 


 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written above.

  WAYNE SAVINGS BANCSHARES, INC.   By:     Name:       Title:                  
                                INDEMNITEE                           Name:    

 




 

